Status of Claims
This action is a non-final office action in response to the claims filed on 04/10/2020.
Claims 1 – 15 are currently pending and have been examined on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/12/2020 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim 1:
• “input/output engine configured to receive a customer order and communicate between the server and the conveyance and packing equipment assembly, the labeling applicator, and the scan tunnel”
• “hazmat handling engine that determines customer orders with exceptions requiring specialized handling”
• “allocation and cartonization engine that receives forwarded unmarked customer orders from the hazmat handling engine, determines packaging of containers, and instructs physical acquisition and consolidation of inventory items into at least one packaged container via the conveyance and packing equipment assembly” 

Claim 10:
	• “receiving customer orders of inventory items via an input/output engine”
	• “determining via the hazmat handling engine whether customer orders require specialized handling exceptions”

Claim 15:
	• “means for receiving customer orders of inventory items”
	• “means for determining via a hazmat handling engine whether customer orders require specialized handling exceptions”
	• “means for marking the customer orders that require specialized handing exceptions” 
means for advancing unmarked customer orders for allocation and cartonization
• “means for carrying out allocation and cartonization by determining packaging of containers and controlling physical acquisition and consolidation of inventory items from the unmarked customer orders into at least one packaged container via the conveyance and packing equipment assembly”
• “means for applying one or more hazmat labels to the packaged container”
• “means for scanning the shipping label and the one or more hazmat labels with the scan tunnel and comparing scanned information to expected labels for identification of possible labeling errors”
• “means for providing the packaged container for shipping as labeled.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 

A review of the entire specification did not yield a corresponding structure for the following elements:

• “allocation and cartonization engine” of claim 1; Specifically, the description in the specification does not provide structure for the function of determinizing packaging of containers. See, for example, pg. 12, lns. 1 – 3, which recites: “This is made possible by the allocation and cartonization engine 130, which helps determines optimal packaging of containers,” and therefore does not contain sufficient description for how packaging is determined.

• “means for carrying out allocation and cartonization by determining packaging of containers” of claim 15: Specifically, the description in the specification does not provide structure for the function of determinizing packaging of containers. See, for example, pg. 12, lns. 1 – 3, which recites: “This is made possible by the allocation and 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 9 & 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically,


• “allocation and cartonization engine… determines packaging of containers” 

Independent claim 15 recites the limitation:
• “means for carrying out allocation and cartonization by determining packaging of containers” 

The Original Specification does not clearly, deliberatively, and sufficiently provide, for the generic placeholder: “allocation and cartonization engine,” adequate respective structures in order to perform the associated function of: “determines packaging of containers” as recited in claim 1.

The Original Specification does not clearly, deliberatively, and sufficiently provide, for the generic placeholder: “means,” adequate respective structures in order to perform the associated function of: “carrying out allocation and cartonization by determining packaging of containers” as recited in claim 15.

Specifically, the Original Specification does not demonstrate that Applicant has made an invention that archives each and all of the respective claimed functions by each of the respective claimed structures because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. The description in the specification does not provide structure for the function of determinizing packaging of containers. See, for example, pg. 12, lns. 1 – 3, which recites: “This is made possible by the allocation and cartonization engine 130, which helps determines optimal packaging of containers,” and therefore does not contain sufficient description for how packaging (cartonization) is determined.

Additionally, dependent claims 2 – 9 are rejected under 35 U.S.C. 112(a) because of their dependency on independent claim 1 while failing to remedy the deficiencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitation “allocation and cartonization engine… determines packaging of containers” (Claim 1) and “means for carrying out allocation and cartonization by determining packaging of containers” (Claim 15) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the functions.  Therefore, claims 1 & 15 and claims including subsequent recitations of these limitations, are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites the limitations: “a hazmat handling engine that determines customer orders with exceptions requiring specialized handling, including: customer orders that contain a hazmat item where an assigned carrier cannot handle the hazmat item; customer orders that contain a fully regulated item; customer orders that contain ORM-D/Limited Qty items and a never ship packaging instruction (PI) code; and customer orders that contain lithium items and a never ship packaging instruction code; wherein the hazmat handling engine marks determined customer orders with exceptions and forwards the remaining orders for allocation and cartonization wherein the forwarded customer orders include any associated shipping codes, PI codes, and hazmat labeling information;”

It is unclear as to whether the forwarded “remaining orders” refers to the marked orders with exceptions, or if the forwarded “remaining orders” refers orders that were not marked, as the limitation recites that the forwarded “remaining orders” include “any associated shipping codes, PI codes, and hazmat labeling information,” implying that the forwarded “remaining orders” are orders that were marked, as they contained the various codes indication exceptions. In this case, is not clear as to which orders are 

Claim 1 recites the limitation “the packaged container containing hazmat items" in the last limitation. There is insufficient antecedent basis for this limitation in the claims.  

Claim 2 – 3 recite the limitation “the packaged container". There is insufficient antecedent basis for this limitation in the claims.  For example, claim 1 recites “at least one packaged container” (meaning that a plurality of packaged containers can be present) in the second-to-last limitation, so it is unclear as to which packaged container “the packaged container" refers.

Claim 6 recites the limitation “the container". There is insufficient antecedent basis for this limitation in the claims.  For example, claim 1 recites “packaging of containers” in the second-to-last limitation, so it is unclear as to which container “the container" refers.

Claim 10 recites the limitation “the packaged container containing hazmat items" in the third-to-last limitation. There is insufficient antecedent basis for this limitation in the claims.

Claim 10 recites the limitation “the packaged container" in the last limitation. There is insufficient antecedent basis for this limitation in the claims.  For example, claim 10 recites “at least one packaged container” (meaning that a plurality of packaged containers can be present) in the “carrying” limitation, so it is unclear as to which packaged container “the packaged container" refers.

Claim 12 recite the limitation “the packaged container". There is insufficient antecedent basis for this limitation in the claims. For example, claim 10 recites “at least 

Claim 15 recites the limitation “the packaged container" in the “means for applying” and “means for providing” limitations. There is insufficient antecedent basis for this limitation in the claims.  For example, claim 15 recites “at least one packaged container” (meaning that a plurality of packaged containers can be present) in the “means for carrying out” limitation, so it is unclear as to which packaged container “the packaged container" refers.

Dependent claims 2 – 9 & 11 – 14 are rejected under 35 U.S.C. 112(b) because of their dependency on independent claims 1 & 10 while failing to remedy the deficiencies.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “determines customer orders with exceptions requiring specialized handling,” “marks determined customer orders with exceptions, and “determines packaging of containers” (Claim 1) / “determining… whether customer orders require specialized handling exceptions,” “marking the customer orders that require specialized handing exceptions,” “advancing unmarked customer orders for allocation and cartonization,” “determining packaging of containers,” and “comparing… information to expected labels for identification of possible labeling errors (Claims 10 & 15).”
	
2A Prong 1: The limitations of “determines customer orders with exceptions requiring specialized handling,” “marks determined customer orders with exceptions, 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “server,” “processor,” “memory,” “input/output engine,” “hazmat handling engine,” and “allocation and cartonization engine” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The functionality of “an input/output engine configured to receive a customer order and communicate between the server and the conveyance and packing equipment assembly, the labeling applicator, and the scan tunnel,” “a 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “server,” “processor,” “memory,” “input/output engine,” “hazmat handling engine,” and “allocation and cartonization engine” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide 

Furthermore, dependent claims 2 – 9 & 11 – 14 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related elements of “hazmat handling engine,” “allocation and cartonization engine,” and “server” in the dependent claims are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements in the dependent claims of “packaged container,” “conveyance and packing equipment assembly,” “scan tunnel,” “shipping label,” “hazmat labels,” “weight scale,” “box,” “carton,” “items,” and “orders” merely generally link the use of a judicial exception the field of shipping and to a particular technological environment (MPEP 2106.05(h)) and is not indicative of integration into a practical application.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with generic computer components that conduct generic computer functions within a certain field of use, and thus are ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 5 – 7, & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Edens et al. (US 20170357937 A1) in view of Prater et al. (US 7050938 B1), in view of Wied et al. (US 20050209913 A1), in view of Chemsafetypro (“How to Understand Packing Instructions”; 06/20/2016; retrieved from https://www.chemsafetypro.com/Topics/TDG/How_to_Understand_Dangerous_Goods_Packing_Instructions.html, attached).

As per claim 1, Edens discloses a system for handling of hazmat products in a fulfillment center, comprising:

	• a conveyance and packing equipment assembly that facilitates physical acquisition and consolidation of inventory items into a container ([0023], a “conveyor 

	• a labeling applicator that automatically applies one or more labels to the container, including a shipping label and a hazmat label when applicable ([0025], “automated label printer and/or label applicator can automatically print and affix the label 100 to the parcel”; [0034] “the label 100 can be printed and/or applied by an automated station where the parcel identifier is detected and the label 100 applied by a robotic device if the parcel identifier is associated with one or more items requiring the label 100”; As per [0013] & [0016], label 100 is placed on parcels “depending upon the content of a respective shipment (e.g. contents including a lithium battery or hazardous materials)”; [0025] & [0027], applying a shipping label by “shipping label applicator 306”;);

	• a scan tunnel that electronically reads the labels on the container (Fig. 3 & [0025] – [0027], “label inspection station 302 can be equipped with one or more optical scanners” for scanning labels and “the shipping label applicator 306 can also precede the label inspection station 302 so that both the shipping label and any labels are applied at the same station”; Fig. 4 & [0035], “label inspection station 302 can be equipped with one or more optical scanners 459, which can be implemented as cameras and/or barcode scanners. The optical scanners 459 are positioned around the conveyor belt 304 such that five sides (e.g., excluding a bottom side) of the parcel 450 can be examined by the optical scanners 459 as the parcel 450 moves through the label inspection station 302.”);

	• a server including computing hardware of:  at least one processor; a memory operably coupled to the at least one processor and configured to store instructions 

	• an input/output engine configured to receive a customer order and communicate between the server and the conveyance and packing equipment assembly, the labeling applicator, and the scan tunnel ([0023], receiving customer order for conveyor system 300 to generate associated label 100; [0040] & [0042]; the steps are implemented “in one or more computing devices or a computing environment that orchestrates the operation of a conveyor system 300 and its various stations or components,” including “the operation of the label inspection station 302.”);

Regarding the following limitation, 

	• a database communicatively coupled via the input/output engine containing downloaded hazmat file information for the inventory items, 

Edens, in [0024], discloses “an indication in a data store that identifies whether a label 100 is required for the parcel” and includes “metadata associated with the items” which species “whether and which label 100 is required,” which, as per [0013], label 100 is required when an order contains “a lithium battery or hazardous materials,” which highly suggests, but does not explicitly disclose wherein this information is stored in a database. However, Prater teaches storing item- and package-specific information in a 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Prater in the invention of Edens with the motivation to provide “for efficient and safe packing of the package.” (Prater, C 5, L 17 – 19)

Edens further discloses:
	
	• a hazmat handling engine that determines customer orders with exceptions requiring specialized handling ([0024], determining “based upon the items associated with the shipment” whether “a label 100 is required to be affixed to a particular parcel.; As per [0009], the labels indicate “hazardous or regulated materials,” including, as per [0013], a lithium battery.”), including:

	• customer orders that contain a fully regulated item ([0009] - [0010], “regulations currently require that a warning label be placed on certain shipments that include a lithium ion or lithium metal battery”; [0018], labeling of “regulated materials”);  

Regarding the following limitation, 

• customer orders that contain a hazmat item where an assigned carrier cannot handle the hazmat item,

Edens, in at least [0010], [0013], & [0018], discloses that customer orders containing a hazmat item must include a label 100. To the extent to which Edens does not appear to disclose wherein an assigned carrier cannot handle the hazmat item, Wied, in [0015], teaches that an assigned carrier “will be unable to handle the shipment.”

hazmat item of Edens for the shipment of Wied. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, combining the teachings of Wied in the invention of Edens / Prater would predictably and efficiently facilitate “the efficient and economic use of carrier capacities while maximizing shipper's delivery criteria,” as evidenced by Wied ([0033]).

Regarding the following limitation, 

	• customer orders that contain ORM-D/Limited Qty items and a never ship packaging instruction (PI) code,

Edens, in at least [0010], [0013], & [0018], discloses that customer orders containing a hazmat item including a lithium battery must include a label 100. To the extent to which Edens does not appear to disclose wherein a customer order contains ORM-D/Limited Qty items, Prater, in C 4, L 42 – 49 & C 7, L 63 – C 8, L 2, teaches this element. Rationale to combine Prater persists.

To the extent to which Edens does not appear to disclose wherein a customer order contains a never ship packaging instruction (PI) code, Chemsafetypro, on pg. 1, teaches the use of packing instructions for shipping dangerous good, and on pg. 1, provides an example usage scenario for packaging instruction P002: “It means that if we use combination packages for UN1549 Antimony compound and use glass as inner packaing [sic] materials, the maximum permitted weight per inner package is 10kg and the maximum permitted weight per outer package is 400kg if we use steel drums as outer packaging materials.”



Regarding the following limitation, 

• customer orders that contain lithium items and a never ship packaging instruction code,

Edens, in [0010], discloses “shipments that include a lithium ion or lithium metal battery” and in [0012] & Fig. 1, a label 100 which states “do not load or transport package if damaged” for a lithium ion battery. To the extent to which Edens does not appear to disclose wherein a customer order contains a never ship packaging instruction code, Chemsafetypro, as stated above and in pp. 1 – 2, teaches this element. Rationale to combine Chemsafetypro persists.

Edens further discloses:

	• wherein the hazmat handling engine marks determined customer orders with exceptions and forwards the remaining orders for allocation and cartonization wherein the forwarded customer orders include any associated shipping codes, PI codes, and hazmat labeling information ([0024], generating a “parcel identifier” which contains a marker for orders which have been determined to contain items for which a label 100 is required. As per [0017], the parcel identifier “identifies a particular label 100 that should be affixed to the parcel.” As per [0035], the parcel identifier references a record in a data store that indicates that “a label 100 that must be applied to the parcel 450 before the parcel 450 is shipped” including “the form of the label 100.” As per [0013], a “label 100 must be placed on certain shipments depending upon the content of a respective shipment (e.g. contents including a lithium battery or hazardous materials).” As per [0018], “more than one label 100 might be required if multiple hazardous or regulated 

Regarding the following limitation, 

• an allocation and cartonization engine that receives forwarded unmarked customer orders from the hazmat handling engine, determines packaging of containers, and instructs physical acquisition and consolidation of inventory items into at least one packaged container via the conveyance and packing equipment assembly,

Edens discloses wherein unmarked orders are packaged and inspected in at least [0018], [0024], & [0027], noting that orders that both require and do not require (i.e., unmarked) a label 100 are packaged and conveyed to the inspection station. As per [0034], “the conveyor system 300” provides the functionality of robotic package loading before the inspection station. The sole difference between Edens and the above instant limitation is that Edens does not appear to explicitly disclose receiving forwarded orders and determining packaging of containers. However, Prater, in C 5, L 12 – 26, teaches receiving the items ordered by a customer and determining proper packaging for the orders.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Prater in the invention of Edens / Prater / Wied / Chemsafetypro with the motivation to provide “avoiding packing items in an over-sized box, which would typically be more expensive than using a smaller box.” (Prater, C 5, L 26 – 29)



	• wherein the labeling applicator automatically applies one or more hazmat labels to the packaged container containing hazmat items based on compliance labeling criteria (See at least [0013], [0016], [0018], [0023], [0025], noting that an automated label printer or label applicator can automatically print and affix one or more labels 100 to the parcel when the presence of hazmat items necessitates such labels.).
	
As per claim 2, Edens / Prater / Wied / Chemsafetypro discloses the limitaitons of claim 1. Edens further discloses:

	• wherein the compliance labeling criteria is whether the packaged container includes a ORM-D/Limited Qty item, a lithium item, or a Department of Transportation (DOT) SPEC item ([0010] “regulations currently require that a warning label be placed on certain shipments that include a lithium ion or lithium metal battery”; Fig. 2 “do not load or transport package if damaged” & [0012], “an example of a label 100”).

As per claim 5, Edens / Prater / Wied / Chemsafetypro discloses the limitations of claim 1. Edens further discloses:

	• wherein the scan tunnel further includes a weight scale for verification of container contents (See [0019] & [0020], [0027], [0034], & [0038], noting a weight scale for 5verification of container contents. As per [0047], the weighing can occur concurrently with the barcode scanning step.).

In the alternative, Prater, in C 6, L59 – 60, teaches a weigh scale as a part of a conveyor system, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the scale Prater in the scan tunnel of Edens with the motivation to determine “whether the package 14 is properly packed based upon the package's actual weight.” (Prater, C 6, L62 – 64)

claim 6, Edens / Prater / Wied / Chemsafetypro discloses the limitations of claim 1. Edens further discloses:

	• wherein the container is a box or a carton (Fig. 4 & [0032], parcel 450, which is interpreted as a box. Also see [0009], [0017], [0024], & [0041], noting a box.).

As per claim 7, Edens / Prater / Wied / Chemsafetypro discloses the limitations of claim 1. Regarding the following limitation, Edens does not disclose what is taught by Prater:

	• wherein the allocation and cartonization engine checks for cartonization errors and does not assign a cycle/wave to orders in which cartonization errors are identified (C 8, L 46 – 56, noting comparing actual package data to expected data, which, as per C 7, L 42 – 47 & C 8, L 35 – 39, includes weight data. As described in C 8, L57 – C 9, L12, after determining the cartonization weight error, the package is given a new “kickout label” and is diverted to “kickout path 47” and does not continue toward the shipping station i.e., the order is not assigned for advancing to being shipped when a weight discrepancy indicates a cartonization weight error. The order flagged as requiring “further quality control (QC) checks or otherwise is not ready for shipment” as per C 9, L 32 – 35, and is therefore not assigned to progress towards an outgoing shipping cycle/wave. Also see Fig. 5 & C 14, L 42 – 59 & C 15, L 21 – 24, noting that an order with items that do not match an expected weight at step 134 are removed from the process stream in step 138 to “determine what items 16 should have been packed into the package,” rather than be assigned to an outgoing shipment cycle/wave as per step 136.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Prater in the invention of Edens / Prater / Wied / Chemsafetypro with the motivation to provide “accuracy and quality control safeguards.” (Prater, C 8, L 22 – 23)

claim 9, Edens / Prater / Wied / Chemsafetypro discloses the limitations of claim 1. Edens further discloses:

	• wherein the allocation and cartonization engine is located on the server (See [0024], noting that a box is selected for shipment, and as per [0040], “The method 500 can be executed by a computing device; [0042]; “The method 600 shown in FIG. 6 can be executed or implemented in one or more computing devices or a computing environment that orchestrates the operation of a conveyor system 300 and its various stations or components. The method 600 can also be executed or implemented by a computing device”; [0048], software code stored in memory and executed by a processor to implement system.).

Claims 3 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Edens / Prater / Wied / Chemsafetypro, in further view of Kim et al. (US 20150278758 A1) 

As per claim 3, Edens / Prater / Wied / Chemsafetypro discloses the limitations of claim 1. Edens further discloses:

	• wherein the packaged container, once labeled, is sent via the conveyance and packing equipment assembly to the scan tunnel where… any hazmat labels are read with barcode readers (Fig. 3 & [0025] – [0027], “label inspection station 302 can be equipped with one or more optical scanners” for scanning labels and “the shipping label applicator 306 can also precede the label inspection station 302 so that both the shipping label and any labels are applied at the same station”; Fig. 4 & [0035], “label inspection station 302 can be equipped with one or more optical scanners 459, which can be implemented as cameras and/or barcode scanners. The optical scanners 459 are positioned around the conveyor belt 304 such that five sides (e.g., excluding a bottom side) of the parcel 450 can be examined by the optical scanners 459 as the parcel 450 moves through the label inspection station 302.” As per [0020], inspection occurs after a shipping label has been applied, and label 100 can be integrated with the 

Edens, as stated above, discloses scanning one or more labels 100 with barcode scanners, and that the shipping label and label 100 are applied before the package enters the inspection station. To the extent to which Edens does not appear to explicitly disclose wherein a “shipping label” is also read by the scanners, Kim teaches this element in [0155] – [0158], noting scanning and verifying an expected shipping label.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Kim in the invention of Edens / Prater / Wied / Chemsafetypro with the motivation to “verify that the correct shipping labels are on the package.” (Kim, [0158])

As per claim 4, Edens / Prater / Wied / Chemsafetypro / Kim discloses the limitations of claim 3. Edens further discloses:

	• wherein… any hazmat labels that are read are compared to expected labels determined by the hazmat handling engine for quality control (Fig. 3 & [0025] – [0027], “label inspection station 302 can be equipped with one or more optical scanners” for scanning labels and “the shipping label applicator 306 can also precede the label inspection station 302 so that both the shipping label and any labels are applied at the same station”; Fig. 4 & [0035], “label inspection station 302 can be equipped with one or more optical scanners 459, which can be implemented as cameras and/or barcode scanners. The optical scanners 459 are positioned around the conveyor belt 304 such that five sides (e.g., excluding a bottom side) of the parcel 450 can be examined by the optical scanners 459 as the parcel 450 moves through the label inspection station 302.” As per [0027], [0036] – [0037], & [0044] – [0045], the labels are scanned and checked against expected labels.).

.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Edens / Prater / Wied / Chemsafetypro, in further view of VMedia (“IATA Guidelines For Air Transport of Lithium Metal and Lithium-Ion Batteries”; January 2019; retrieved from https://vmedia.digital/blog/learn-help/iata-guidelines-for-air-transport-of-lithium-metal-and-lithium-ion-batteries/; attached.) 

As per claim 8, Edens / Prater / Wied / Chemsafetypro discloses the limitations of claim 1.  Regarding the following limitation, Edens discloses considering labeling requirements for lithium batteries as stated above, while Prater, in C 5, L 12 – 26, teaches determining optimal packaging for the orders. Rationale to combine Prater persists. To the extent to which neither Edens nor Prater appear to disclose splitting shipments of lithium batteries based on requirements, VMedia teaches this element:

• wherein the allocation and cartonization engine considers lithium requirements for split based on transportation mode for certain orders containing ORM- D/Limited Qty items or lithium items (See pg. 2, fourth main bullet point, noting that “A maximum of 2 x spare Lithium-ion battery exceeding 100Wh but not exceeding 160Wh are permitted in carry-on luggage allowance per passenger”. As per the sixth main bullet point on pg. 2, a total “Lithium-ion allowance” may be split between multiple users. Also see pg. 3, noting the section contained within the rectangle, which teaches that a total amount of 6 x 150 WH batteries would have to be split between amongst a crew of three users, with each user carrying “2 x 150Wh batteries each” in order to comply with the per-person lithium limits. As per pg. 1, first and second full paragraphs, the limits are based on rules for transporting the batteries by aircraft. In other words, when a total quantity of lithium 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of VMedia in the invention of Edens / Prater / Wied / Chemsafetypro with the motivation to help with IATA compliance requirements. (VMedia, pg. 2, first line)

Claims 10 – 13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Edens et al. (US 20170357937 A1) in view of Prater et al. (US 7050938 B1), in view of Kim et al. (US 20150278758 A1).

As per claim 10, Edens discloses a method for handling of hazmat products in a fulfillment center, comprising:

	• receiving customer orders of inventory items via an input/output engine of a local server ([0023], receiving customer order for conveyor system 300 to generate associated label 100; [0040] & [0042]; the steps are implemented “in one or more computing devices or a computing environment that orchestrates the operation of a conveyor system 300 and its various stations or components,” including “the operation of the label inspection station 302.”);

	• wherein the server provides instructions for a conveyance and packing equipment assembly, a labeling applicator, and a scan tunnel ([0024], “fulfillment application or other software executed by one or more computing devices that can orchestrate the conveyor system 300 and/or label inspection station 302”; [0040], “The method 500 can be executed by a computing device or computing environment that generates labels 100 that can be affixed to parcels that require them based upon their contents”; [0042]; “The method 600 shown in FIG. 6 can be executed or implemented in one or more computing devices or a computing environment that orchestrates the 

	• wherein the server includes: at least one processor; a memory operably coupled to the at least one processor and configured to store instructions invoked by the at least one processor; the input/output engine; and a hazmat handling engine ([0024], “fulfillment application or other software executed by one or more computing devices that can orchestrate the conveyor system 300 and/or label inspection station 302”, and generating a “parcel identifier” which contains a marker for orders which have been determined to contain items for which a label 100 is required.; As per [0013], a “label 100 must be placed on certain shipments depending upon the content of a respective shipment (e.g. contents including a lithium battery or hazardous materials.” As per [0040], “The method 500 can be executed by a computing device or computing environment that generates labels 100 that can be affixed to parcels that require them based upon their contents”; [0042]; “The method 600 shown in FIG. 6 can be executed or implemented in one or more computing devices or a computing environment that orchestrates the operation of a conveyor system 300 and its various stations or components. The method 600 can also be executed or implemented by a computing device or computing environment that orchestrates the operation of the label inspection station 302.”; [0048], software code stored in memory and executed by a processor to implement system.);

Regarding the following limitation, 

	• a database communicatively coupled via the input/output engine,

Edens, in [0024], discloses “an indication in a data store that identifies whether a label 100 is required for the parcel” and includes “metadata associated with the items” which species “whether and which label 100 is required,” which, as per [0013], label 100 is database. However, Prater teaches storing item- and package-specific information in a database which indicates whether indicates “special packaging or shipping is required” in C 4, L 21 – 35, and as per C 7 L 63 – 67, the database contains ORMD data for each item. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Prater in the invention of Edens with the motivation to provide “for efficient and safe packing of the package.” (Prater, C 5, L 17 – 19)

Edens further discloses:

	• determining via the hazmat handling engine whether customer orders require specialized handling exceptions based on whether they contain: a hazmat item where an assigned carrier cannot handle the hazmat item; a fully regulated item; ORM-D/Limited Qty items and a never ship packaging instruction (PI) code; or lithium items and a never ship packaging instruction code ([0024], determining “based upon the items associated with the shipment” whether “a label 100 is required to be affixed to a particular parcel.; As per [0009], the labels indicate “hazardous or regulated materials” (i.e., a fully regulated item) including, as per [0013], a lithium battery” are contained in an order being shipment. [0010], “regulations currently require that a warning label be placed on certain shipments that include a lithium ion or lithium metal battery”; [0018], labeling of “regulated materials”).

• marking the customer orders that require specialized handing exceptions ([0024], generating a “parcel identifier” which contains a marker for orders which have been determined to contain items for which a label 100 is required. As per [0017], the parcel identifier “identifies a particular label 100 that should be affixed to the parcel.” As per [0035], the parcel identifier references a record in a data store that indicates that “a 

Regarding the following limitation, 

• advancing unmarked customer orders for allocation and cartonization; carrying out allocation and cartonization by determining packaging of containers and controlling physical acquisition and consolidation of inventory items from the unmarked customer orders into at least one packaged container via the conveyance and packing equipment assembly

Edens discloses wherein unmarked orders are packaged and inspected in at least [0018], [0024], & [0027], noting that orders that both require and do not require (i.e., unmarked) a label 100 are packaged and conveyed to the inspection station. As per [0034], “the conveyor system 300” provides the functionality of robotic package loading before the inspection station. As per [0018], parcel identifiers for orders that do not require a label 100 are also processed and forwarded to the conveyor inspection station and shipment processes. As per [0025], all orders that are marked as requiring a label 100 and unmarked that do not require a label 100 are loaded into parcels on the conveyor system and sent to labeling and inspection stations before shipment, and as per [0034], “the parcel 450 can be loaded with items by robotic devices.” The sole difference between Edens and the above instant limitation is that Edens does not appear to explicitly disclose advancing unmarked customer orders and determining packaging of containers (cartonization). However, Prater, in C 5, L 12 – 26, teaches receiving the items ordered by a customer and determining proper packaging for the orders.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Prater in the 

Edens further discloses:

	• applying one or more hazmat labels to the packaged container containing hazmat items based on compliance labeling criteria and applying a shipping label using the labeling applicator (See at least [0013], [0016], [0018], [0023], [0025], noting that an automated label printer or label applicator can automatically print and affix one or more labels 100 to the parcel when the presence of hazmat items necessitates such labels. As per [0025], “automated label printer and/or label applicator can automatically print and affix the label 100 to the parcel”; [0034] “the label 100 can be printed and/or applied by an automated station where the parcel identifier is detected and the label 100 applied by a robotic device if the parcel identifier is associated with one or more items requiring the label 100”; As per [0013] & [0016], label 100 is placed on parcels “depending upon the content of a respective shipment (e.g. contents including a lithium battery or hazardous materials)”; [0025] & [0027], applying a shipping label by “shipping label applicator 306”;).

Regarding the following limitation, Edens discloses:

• scanning… the one or more hazmat labels with the scan tunnel and comparing scanned information to expected labels for identification of possible labeling errors (Fig. 3 & [0025] – [0027], “label inspection station 302 can be equipped with one or more optical scanners” for scanning labels and “the shipping label applicator 306 can also precede the label inspection station 302 so that both the shipping label and any labels are applied at the same station”; Fig. 4 & [0035], “label inspection station 302 can be equipped with one or more optical scanners 459, which can be implemented as cameras and/or barcode scanners. The optical scanners 459 are positioned around the conveyor belt 304 such that five sides (e.g., excluding a bottom side) of the parcel 450 

Edens, as stated above, discloses scanning one or more labels 100 with barcode scanners, and that the shipping label and label 100 are applied before the package enters the inspection station. To the extent to which Edens does not appear to explicitly disclose wherein a “shipping label” is also read by the scanners, Kim teaches this element in [0155] – [0158], noting scanning and verifying an expected shipping label.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Kim in the invention of Edens / Prater with the motivation to “verify that the correct shipping labels are on the package.” (Kim, [0158])

Edens further discloses:

	• providing the packaged container for shipping as labeled ([0038], providing the packaged container to the next station in the workflow which is “a carrier drop-off station where the parcel is handed off to a shipping carrier.”).

As per claim 11, Edens / Prater / Kim discloses the limitations of claim 10. Regarding the following limitation, Edens does not disclose what is taught by Prater:

	• wherein carrying out allocation and cartonization includes identifying unmarked customer orders having cartonization errors and removing the unmarked customer orders from further cycling (C 8, L 46 – 56, noting comparing actual package data to expected data, which, as per C 7, L 42 – 47 & C 8, L 35 – 39, includes weight data. As described in C 8, L57 – C 9, L12, after determining the cartonization weight error, the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Prater in the invention of Edens / Prater / Kim with the motivation to provide “accuracy and quality control safeguards.” (Prater, C 8, L 22 – 23)

As per claim 12, Edens / Prater / Kim discloses the limitaitons of claim 10. Edens further discloses:

	• wherein the compliance labeling criteria are whether the packaged container includes a ORM-D/Limited Qty item, a lithium item, or a Department of Transportation (DOT) SPEC item ([0010] “regulations currently require that a warning label be placed on certain shipments that include a lithium ion or lithium metal battery”; Fig. 2 “do not load or transport package if damaged” & [0012], “an example of a label 100”).

As per claim 13, Edens / Prater / Kim discloses the limitations of claim 10. Edens further discloses:

	• wherein the at least one packaged container is a box or a carton (Fig. 4 & [0032], parcel 450, which is interpreted as a box. Also see [0009], [0017], [0024], & [0041], noting a box.).

As per claim 15, Edens discloses a system for handling of hazmat products in a fulfillment center, comprising:

	• means for receiving customer orders of inventory items ([0023], receiving customer order for conveyor system 300 to generate associated label 100; [0040] & [0042]; the steps are implemented “in one or more computing devices or a computing environment that orchestrates the operation of a conveyor system 300 and its various stations or components,” including “the operation of the label inspection station 302.”);

	• wherein the server provides instructions for a conveyance and packing equipment assembly, a labeling applicator, and a scan tunnel ([0024], “fulfillment application or other software executed by one or more computing devices that can orchestrate the conveyor system 300 and/or label inspection station 302”; [0040], “The method 500 can be executed by a computing device or computing environment that generates labels 100 that can be affixed to parcels that require them based upon their contents”; [0042]; “The method 600 shown in FIG. 6 can be executed or implemented in one or more computing devices or a computing environment that orchestrates the operation of a conveyor system 300 and its various stations or components. The method 600 can also be executed or implemented by a computing device or computing environment that orchestrates the operation of the label inspection station 302.”; [0048], software code stored in memory and executed by a processor to implement system.);

	• means for determining via a hazmat handling engine whether customer orders require specialized handling exceptions based on whether they contain: a hazmat item where an assigned carrier cannot handle the hazmat item; a fully regulated item; ORM-D/Limited Qty items and a never ship packaging instruction (PI) code; or lithium items and a never ship packaging instruction code ([0024], determining “based upon the items associated with the shipment” whether “a label 100 is required to be affixed to a particular parcel.; As per [0009], the labels indicate “hazardous or regulated materials” (i.e., a fully regulated item) including, as per [0013], a lithium battery” are contained in 

• means for marking the customer orders that require specialized handing exceptions ([0024], generating a “parcel identifier” which contains a marker for orders which have been determined to contain items for which a label 100 is required. As per [0017], the parcel identifier “identifies a particular label 100 that should be affixed to the parcel.” As per [0035], the parcel identifier references a record in a data store that indicates that “a label 100 that must be applied to the parcel 450 before the parcel 450 is shipped” including “the form of the label 100.” As per [0013], a “label 100 must be placed on certain shipments depending upon the content of a respective shipment (e.g. contents including a lithium battery or hazardous materials).”);

Regarding the following limitations, 

• means for advancing unmarked customer orders for allocation and cartonization; means for carrying out allocation and cartonization by determining packaging of containers and controlling physical acquisition and consolidation of inventory items from the unmarked customer orders into at least one packaged container via the conveyance and packing equipment assembly,

Edens discloses wherein unmarked orders are packaged and inspected in at least [0018], [0024], & [0027], noting that orders that both require and do not require (i.e., unmarked) a label 100 are packaged and conveyed to the inspection station. As per [0034], “the conveyor system 300” provides the functionality of robotic package loading before the inspection station. As per [0018], parcel identifiers for orders that do not require a label 100 are also processed and forwarded to the conveyor inspection station and shipment processes. As per [0025], all orders that are marked as requiring a label 100 and unmarked that do not require a label 100 are loaded into parcels on the conveyor system and sent to labeling and inspection stations before shipment, and as 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Prater in the invention of Edens with the motivation to provide “avoiding packing items in an over-sized box, which would typically be more expensive than using a smaller box.” (Prater, C 5, L 26 – 29)

Edens further discloses:

	• means for applying one or more hazmat labels to the packaged container containing hazmat items based on compliance labeling criteria and applying a shipping label using the labeling applicator (See at least [0013], [0016], [0018], [0023], [0025], noting that an automated label printer or label applicator can automatically print and affix one or more labels 100 to the parcel when the presence of hazmat items necessitates such labels. As per [0025], “automated label printer and/or label applicator can automatically print and affix the label 100 to the parcel”; [0034] “the label 100 can be printed and/or applied by an automated station where the parcel identifier is detected and the label 100 applied by a robotic device if the parcel identifier is associated with one or more items requiring the label 100”; As per [0013] & [0016], label 100 is placed on parcels “depending upon the content of a respective shipment (e.g. contents including a lithium battery or hazardous materials)”; [0025] & [0027], applying a shipping label by “shipping label applicator 306”;).

Regarding the following limitation, Edens discloses:



Edens, as stated above, discloses scanning one or more labels 100 with barcode scanners, and that the shipping label and label 100 are applied before the package enters the inspection station. To the extent to which Edens does not appear to explicitly disclose wherein a “shipping label” is also read by the scanners, Kim teaches this element in [0155] – [0158], noting scanning and verifying an expected shipping label.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Kim in the invention of Edens / Prater with the motivation to “verify that the correct shipping labels are on the package.” (Kim, [0158])

Edens further discloses:

	• means for providing the packaged container for shipping as labeled ([0038], providing the packaged container to the next station in the workflow which is “a carrier drop-off station where the parcel is handed off to a shipping carrier.”).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Edens / Prater / Kim, in further view of VMedia (“IATA Guidelines For Air Transport of Lithium Metal and Lithium-Ion Batteries”; January 2019; retrieved from https://vmedia.digital/blog/learn-help/iata-guidelines-for-air-transport-of-lithium-metal-and-lithium-ion-batteries/; attached.) 

As per claim 14, Edens / Prater / Kim discloses the limitations of claim 10.  Regarding the following limitation, Edens discloses considering labeling requirements for lithium batteries as stated above, while Prater, in C 5, L 12 – 26, teaches determining optimal packaging for the orders. Rationale to combine Prater persists. To the extent to which neither Edens nor Prater appear to disclose splitting shipments of lithium batteries based on requirements, VMedia teaches this element:

• wherein carrying out allocation and cartonization by determining packaging of containers and controlling physical acquisition and consolidation of inventory items considers lithium requirements for split based on transportation mode for certain orders containing ORM-D/Limited Qty items or lithium items (See pg. 2, fourth main bullet point, noting that “A maximum of 2 x spare Lithium-ion battery exceeding 100Wh but not exceeding 160Wh are permitted in carry-on luggage allowance per passenger”. As per the sixth main bullet point on pg. 2, a total “Lithium-ion allowance” may be split between multiple users. Also see pg. 3, noting the section contained within the rectangle, which teaches that a total amount of 6 x 150 WH batteries would have to be split between amongst a crew of three users, with each user carrying “2 x 150Wh batteries each” in order to comply with the per-person lithium limits. As per pg. 1, first and second full paragraphs, the limits are based on rules for transporting the batteries by aircraft. In other words, when a total quantity of lithium batteries exceeds the per-user (i.e., per-carry on package) limit, the batteries must be split amongst multiple carry-on packages to meet air transport requirements for lithium batteries.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of VMedia in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628